Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
	Claims 16-17, 21, 24-29, 36-40 and 42-44 are pending.
Applicants’ arguments filed on 05/18/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Maintained Rejections (I): 
Claim Rejections - 35 USC § 103-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 16-17, 21 and 24-25 under 35 U.S.C. 103 as being unpatentable over Nordling (Arzneimittel-Forschung (Drug Research), 2008, 58(7), 328-335, cited in the previous Office action) as evidenced by Kuschert (Biochemistry, 1999, 38, 12959-129-68, cited in the previous Office action) and in view of: i) Taveras (WO2005068460A1, published 07/28/2005, cited in the previous Office action); and ii)  WO2010031835A2 (published 03/25/2010, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 02/03/2022.
The rejection of claims 16-17, 21 and 24-29 under 35 U.S.C. 103 as being unpatentable over Nordling (Arzneimittel-Forschung (Drug Research), 2008, 58(7), 328-335, cited in the previous Office action) as evidenced by Kuschert (Biochemistry, 1999, 38, 12959-129-68, cited in the previous Office action) and in view of: i) Taveras (WO2005068460A1, published 07/28/2005, cited in the previous Office action); and ii) WO2010031835A2 (published 03/25/2010, cited in the previous Office action), as applied to claims 16-17, 21 and 24-25 above, and further in view of: i) Stillwell (Cancer, 1988, 61, 451-457, cited in the previous Office action); ii) Takahashi (Bioorganic & Medicinal Chemistry Letters, 2013, 23, 3154-3156, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 02/03/2022.

Response to the Applicants’ Arguments/Declaration (I):
The Applicants and declaration of Aramini raise several arguments (see pages 4-6 of Remarks filed on 05/18/2022 and pages 2-7 of the declaration of Aramini, filed on 05/18/2022), alleging that the claimed invention is non-obvious over the cited references because: 
1) Nordling fails to suggest chondroitin sulfate as an inhibitor of CXCR1 or a dual CXCR1 and CXCR2 inhibitor; 
2) Kuschert does not teach chondroitin sulfate as an inhibitor of CXCR1 or a dual CXCR1 and CXCR2 inhibitor; and
 3) Taveras does not disclose interstitial cystitis as an example of a disease or condition mediated by CXCR1 and/or CXCR2. Applicants cite the declaration of Aramini, in support of the Applicants’ allegation.
 Please see pages 4-6 of Remarks filed on 05/18/2022, and pages 2-7 of the declaration of Aramini, filed on 05/18/2022.
The declaration of Aramini (filed on 05/18/2022), states that: 1) Nordling fails to suggest or teach chondroitin sulfate as an inhibitor of CXCR1 or a dual CXCR1 and CXCR2 inhibitor (see pages 2-3 and 7 of the declaration); 2) Kuschert does not teach chondroitin sulfate as an inhibitor of CXCR1 or a dual CXCR1 and CXCR2 inhibitor (see pages 3-5 and 7 of the declaration); and 3) Taveras does not disclose interstitial cystitis as an example of a disease or condition mediated by CXCR1 and/or CXCR2 (see pages 5-7 of the declaration). The declarant (see pages 6-7 of the declaration), cites: 1) instant specification at page 5, line 11 through page 6, line 4; 2) Godaly et al (J. Leukocyte Biology, 2001, 69, 899-906, cited and provided by the Applicants in the instant application); and 3) Tseng-Rogenski et al (Am. J. Physiol Renal Physiol, 2009, 297, F816-F821, cited and provided by the Applicants in the instant application), as allegedly supporting the declarant’s position.
However, the Applicants’ and declarant’s arguments are not found to be persuasive for the reasons below.
1) The Office did not take a position that Nordling suggests or teaches chondroitin sulfate as an inhibitor of CXCR1 or a dual CXCR1 and CXCR2 inhibitor.  Similar to the claimed invention, Nordling was relied on for teaching a pharmaceutical approach to treating interstitial cystitis in a group 286 patients, with chondroitin sulfate (i.e., not the claimed compound).  Please see discussions above.
 It is noted that the Applicants and declarant are not arguing against the fact that Nordling teaches treating interstitial cystitis in a patient in need thereof, with chondroitin sulfate.
2) It is unclear what point(s) the Applicants and declarant intend to convey, when citing Kuschert as reporting that chondroitin sulfate has an IC50 of 220±90 µg/mL for CXCR1 binding with IL-8, and an IC50 of 130±30 µg/mL for CXCR2 binding with IL-8 (see pages 4-5 of the Aramini declaration), and then contending that the same Kuschert fails to teach chondroitin sulfate as an inhibitor of CXCR1 or a dual CXCR1 and CXCR2 inhibitor (see discussions above). 
A person skilled in the art would have readily understood the term “IC50”, as meaning a quantitative measure that indicates how much of a particular inhibitory compound (e.g., chondroitin sulfate), is required to inhibit a biological process or biological component (e.g., CXCR1 binding with IL-8, or CXR2 binding with IL-8), by 50%.
Furthermore, the declarant’s arguments on the grounds that the chondroitin sulfate IC50 data provided in Kuschert are allegedly not indicative of a therapeutically effective inhibition of IL-8 or CXCR1/CXCR2 (see page 5, 2nd ¶ of the Aramini declaration), have been fully considered but they are not found to be persuasive.
This is because the limitation of a particular CXCR1 or a dual CXCR1 and CXCR2 inhibitory data (e.g., IC50), is not recited in the instant claims. It is suggested that Applicants amend the claims to recite the specific limitations that distinguish the claims from the disclosure of the cited prior art.
3) Taveras teaches interstitial cystitis as an example of a disease or condition mediated by CXCR1 and/or CXCR2 (see page 5, lines 7-8, and page 6, line 17). 
Furthermore, Dornelles (British J. Pharmacology, 2014, 171, 452-467, cited in the previous Office action), teaches an increase in the expression of CXCR2 mRNA in an animal model of interstitial cystitis, when compared to control (see Figure 7A and 7D), and also teaches that CXR2 plays an important role in interstitial cystitis, which could provide a potential therapeutic target for cystitis (see page 452).
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Reiterated Rejections (I): 
Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 16-17, 21 and 24-25 under 35 U.S.C. 103 as being unpatentable over Nordling (Arzneimittel-Forschung (Drug Research), 2008, 58(7), 328-335, cited in the previous Office action) as evidenced by Kuschert (Biochemistry, 1999, 38, 12959-129-68, cited in the previous Office action) and in view of: i) Taveras (WO2005068460A1, published 07/28/2005, cited in the previous Office action); and ii)  WO2010031835A2 (published 03/25/2010, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 02/03/2022, of which said reasons are herein reiterated.
Applicants’ claimed invention is directed toward a method for treating interstitial cystitis/painful bladder syndrome (IC/PBS) and/or overactive bladder (OAB), in a subject in need thereof, comprising administering an effective amount (emphasis added) of a CXCR1 inhibitor or a dual CXCR1 and CXCR2 inhibitor compound of formula (I), (see Figure 1 below), or a pharmaceutically acceptable salt thereof.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: a compound of formula (I).
Applicants’ claim does not specify a particular amount for a CXCR1 or a dual CXCR1 and CXCR2 inhibitor compound of formula (I), but it does read on an amount of a CXCR1 or a dual CXCR1 and CXCR2 inhibitor compound  (e.g., a compound of formula (I)). The specification (see page 15, lines 9-14), states: 
“As used herein, a "therapeutically effective amount" refers to an amount sufficient to achieve treatment or prevention of the disease. Determination of the effective amounts is well within the capability of those skilled in the art based upon the achievement of a desired effect. An effective amount will depend on factors including, but not limited to, the weight of a subject and/or the degree to which the disease or unwanted condition from which a subject suffers.” 

Accordingly, for the purpose of examination, an amount of a CXCR1 inhibitor or a dual CXCR1 and CXCR2 inhibitor compound (e.g., a compound of formula (I)), that is necessary to elicit the desired biological response, is included in the interpretation of “an effective amount”.
Similar to method claim 16, Nordling teaches a pharmaceutical approach to treating interstitial cystitis in a group 286 patients. The patients received the active ingredient chondroitin sulfate (i.e., not the claimed CXCR1 or a dual CXCR1 and CXCR2 inhibitor compound), and over the course of treatment, reported significant improvement in all symptoms common to all forms of chronic cystitis.  Please see abstract, Table 10, description thereof and conclusions.
Although Nordling teaches a pharmaceutical approach that treats the same patient population (see discussions above), Nordling is not explicit in teaching:
1) chondroitin sulfate as an inhibitor of CXCR1 or a dual CXCR1 and CXCR2 inhibitor; nor
2) the administra6tion of a compound of formula (I).
 However, the claimed invention would have been obvious over Nordling because it was known in the art that:
1) chondroitin sulfate inhibits CXCR1 and CXCR2 by inhibiting binding of IL-8 to CXCR1 and CXCR;  
2) compounds of formula (I) would inhibit CXCR1 and CXCR2 by inhibiting binding of IL-8 to CXCR1 and CXCR; and 
3) interstitial cystitis is a disease or condition mediated by CXCR1 and/or CXCR2.
For example:
1) Kuschert experimentally measures the binding properties of Nordling’s chondroitin sulfate to IL-8 and dual inhibition of CXCR1 and CXCR2, where it can be seen that chondroitin sulfate has an IC50 of 220±90 µg/mL for CXCR1 and an IC50 of 130±30 µg/mL for CXCR2. Please see Table 5, Figure 4 and discussions above. Kuschert concludes explaining the pharmacological mechanism of action for chondroitin sulfate (part of the class of glycosaminoglycans that were studied), where the binding to IL-8 which allows it to effectively inhibit CXCR1 and CXCR2:
“In summary, we have shown that the glycosaminoglycans that are expressed on endothelial cell surfaces interact selectively with chemokines, and that structural features of the glycosaminoglycans are important in these interactions. These interactions are significant enough for soluble glycosaminoglycans to compete for the binding of chemokines to their high-affinity receptors, and to inhibit downstream receptor-mediated cell responses. Therefore, the selectivity in the interactions between glycosaminoglycans and chemokines may be exploited in identifying molecules which are capable of reducing the level of inflammation in vivo.” Emphasis added. Please see Kuschert at ¶s bridging pages 12967 and 12968.

2) WO2010031835A2 teaches a compound of formula (I) or a pharmaceutically acceptable salt thereof, as an inhibitor of IL-8 (CXCL8, see page 1, line 22, page 5, line 10 through page 6, line  29), which would inhibit CXCR1 and CXCR2 by inhibiting binding of IL-8 to CXCR1 and CXCR (see page 1, lines 24-25). WO2010031835A2 provides working example of using compounds of formula (I), such as compound 3, i.e., (S)-2-(4-((4-(trifluoromethyl)thiazol-2-yl)amino)phenyl)propanoic acid (recited in instant claim 21, see Figure 2 below), in order to inhibit IL-8. Please see Table 1. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2: a compound of formula (I) and compound 3.
The Applicants argue and provide a declaration (see discussions above), stating that WO2010031835A2 teaches a compound of formula (I) as a CXCR1 inhibitor or a dual CXCR1 and CXCR2 inhibitor.
3) Taveras is cited for teaching interstitial cystitis as an example of a disease or condition mediated by CXCR1 and/or CXCR2. Please see page 5, lines 7-8 and page 6, line 17.
Therefore, at the time the instant invention was filed, a person skilled skill in the art would have found it obvious to modify Nordling as evidenced by Kuschert with WO2010031835A2 and Taveras, in order to an inhibitor of CXCR1 or a dual CXCR1 and CXCR2 inhibitor (e.g., a compound of formula (I) of WO2010031835A2, see discussions above), to a subject in need of a treatment for IC/PBS and/or OAB. 
This is because it was known in the art that: 
1) IC/PBS and/or OAB is a disease or condition mediated by CXCR1 and/or CXR2 (see discussions above);
 2) an inhibitor of CXCR1 or a dual CXCR1 and CXCR2 inhibitor would treat IC/PBS and/or OAB(see discussions above); and 
3) compounds of formula (I) would inhibit CXCR1 or CXCR1 and CXCR2 (see discussions above).
 The person skilled in the art would have had a reasonable expectation that the administration of a CXCR1 inhibitor or a dual CXCR1 and CXCR2 inhibitor (e.g., a compound of formula (I) of WO2010031835A2, see discussions above) to a subject diagnosed with a disease or condition mediated by CXCR1 and/or CXCR2 (e.g., IC/PBS and/or OAB), would treat the IC/PBS and/or OAB in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The use of simple substitution of one known element for another in order to obtain predictable results as a requirement of a prima facie case of obviousness has been deemed as proper (please see MPEP § 2143). 
In the instant case, the one known element is a CXCR1 inhibitor or a dual CXCR1 and CXCR2 inhibitor and the predictable results is treating a disease or condition mediated by CXCR1 and/or CXCR2 (e.g., IC/PBS and/or OAB). It is therefore reasonable to conclude that the strength of correlation between the CXCR1 inhibitor or the dual CXCR1 and CXCR2 inhibitor and treating a disease or condition mediated by CXCR1 and/or CXCR2 (e.g., IC/PBS and/or OAB) in which the therapeutic interventions require administering a CXCR1 inhibitor or a dual CXCR1 and CXCR2 inhibitor, gives rise to reasonable expectation of success.
Regarding claim 17, Nordling teaches patients with clinically diagnosed radiation induced cystitis (see discussions above).
Regarding claim 21, WO2010031835A2 teaches (S)-2-(4-((4-(trifluoromethyl)thiazol-2-yl)amino)phenyl)propanoic acid (compound 3, see discussions above).
Regarding claim 24, WO2010031835A2 discloses that pharmaceutical compositions comprising a compound of the invention and a suitable carrier thereof, are also within the scope of the invention (see page 10, lines 9-10).
Regarding claim 25, WO2010031835A2 discloses that pharmaceutical compositions and unit dosage forms thereof, may comprise ingredients in conventional proportions, with or without additional active compounds or principles, and such unit dosage forms may contain any suitable effective amount of the active ingredient commensurate with the intended daily dosage range to be employed. Please see page 10, lines 16-20.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention


The rejection of claims 16-17, 21 and 24-29 under 35 U.S.C. 103 as being unpatentable over Nordling (Arzneimittel-Forschung (Drug Research), 2008, 58(7), 328-335, cited in the previous Office action) as evidenced by Kuschert (Biochemistry, 1999, 38, 12959-129-68, cited in the previous Office action) and in view of: i) Taveras (WO2005068460A1, published 07/28/2005, cited in the previous Office action); and ii)  WO2010031835A2 (published 03/25/2010, cited in the previous Office action), as applied to claims 16-17, 21 and 24-25 above, and further in view of: i) Stillwell (Cancer, 1988, 61, 451-457, cited in the previous Office action); ii) Takahashi (Bioorganic & Medicinal Chemistry Letters, 2013, 23, 3154-3156, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 02/03/2022, of which said reasons are herein reiterated.
The limitations of claims 16-17, 21 and 24-25 as well as the corresponding teachings of Nordling as evidenced by Kuschert, Taveras and WO2010031835A2 are described above, and hereby incorporated into the instant rejection.
The invention of claims 26-29 are similar to claim 25, however, claims 26-29 differ slightly from claim 25 in that the claims require: i) a TRPV1 antagonist as an additional pharmaceutically active agent (claim 26-27); and ii) a pharmaceutically active compound selected from a list that include cyclophosphamide (CYP, claims 28-29).
Nordling as evidenced by Kuschert, Taveras and WO2010031835A2 differ from claims 27-29 only insofar as the cited references do not combine to explicitly teach: i) a TRPV1 antagonist as an additional pharmaceutically active agent (claim 26-27); and ii) a pharmaceutically active compound selected from a list that include cyclophosphamide (CYP, claims 28-29).
The specification (see, e.g., pages 18-21, Examples 1-2),only disclosed rat models of CYP-induced cystitis obtained by administering CYP to rats. 
Stillwell teaches that CYP is an alkylating agent used in the treatment of both malignant and non-neoplastic diseases. Hemorrhagic cystitis is a known adverse effect of this drug and may be the limiting factor in its use. Please see abstract and page 451, 1st ¶ on left column.
Takahashi teaches a method for treating rat models of CYP-induced cystitis with a TRPV1 antagonist (compound 15d). Please see page 3155, last ¶ on right column and Figure 5. Similar to the Applicants (see discussions above), cystitis was induced by administering CYP to rats (see page 3156, footnote number 7). 
At the time the instant invention was filed, one skilled in the art would have found it obvious to modify Nordling as evidenced by Kuschert, Taveras and WO2010031835A2 with Stillwell and Takahashi in order to arrive at the invention of claims 26-29. The skilled artisan would have considered addition of an additional pharmaceutically active agent such as a TRPV1 antagonist (e.g., compound 15d of Takahashi), in order to broaden the spectrum of activity. 
The person skilled in the art would have had a reasonable expectation that the administration of a composition comprising a CXCR1 inhibitor or a dual CXCR1 and CXCR2 inhibitor (e.g., compound 3 of WO2010031835A2) and a TRPV1 antagonist (e.g., compound 15d of Takahashi), to a patient suffering from a chemotherapy-induced cystitis (e.g., patient population of Stillwell suffering from CYP-induced cystitis), would exhibit greater therapeutic efficacy, when compared to a therapy comprising, for example, a CXCR1 inhibitor or a dual CXCR1 and CXCR2 alone or a therapy comprising a TRPV1 antagonist alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Maintained Rejections (II): 
Claim Rejections - 35 USC § 103-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 36-40 and 42-44 under 35 U.S.C. 103 as being unpatentable over Dornelles (British J. Pharmacology, 2014, 171, 452-467, cited in the previous Office action) as evidenced by evidenced by Hipkin (J. Pharmacology and Experimental Therapeutics, 2004, 310(1), 291-300, cited in the previous Office action), and in view of: i) Sarbjinder (BJU International,  2004, Abstract, cited in the previous Office action); and ii)  WO2010031835A2 (published 03/25/2010, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 02/03/2022.
Response to the Applicants’ Arguments/Declaration (II):
The Applicants and declaration of Aramini raise several arguments (see pages 4-6 of Remarks filed on 05/18/2022 and pages 2-7 of the declaration of Aramini, filed on 05/18/2022), alleging that the claimed invention is non-obvious over the cited references because Hipkin does not teach SB225002 as an inhibitor of CXCR1 or a dual CXCR1 and CXCR2 inhibitor. Applicants cite the declaration of Aramini, in support of the Applicants’ allegation. Please see pages 6-8 of Remarks filed on 05/18/2022, and pages 7-9 of the declaration of Aramini, filed on 05/18/2022.
The declaration of Aramini (filed on 05/18/2022), states that Dornelles and/or Hipkin fail to suggest or teach SB225002 as an inhibitor of CXCR1 or a dual CXCR1 and CXCR2 inhibitor (see pages 8-9 of the declaration).
However, the Applicants’ and declarant’s arguments are not found to be persuasive for the reasons below.
1) Dornelles teaches: a) SB225002 as a CXCR2 inhibitor (see page 452); b) that CXR2 plays an important role in interstitial cystitis, which could provide a potential therapeutic target for cystitis (see page 452); and c) an increase in the expression of CXCR2 mRNA in an animal model of interstitial cystitis, when compared to control (see Figure 7A and 7D).
2) Hipkin teaches SB225002’s inhibition of: a) CXCR1 binding with IL-8; and b) CXCR2 binding with IL-8.  Please see Figure 7 and page 298, 1st ¶ on the left column through 1st ¶ on the right column.
Furthermore, the declarant’s arguments on the grounds that Hipkin teaches that SB225002 exhibits a selective CXCR2 inhibition over inhibition of CXCR1 because of a  lower IC50 value for CXCR1 (see pages 8-9 of the Aramini declaration), have been fully considered but they are not found to be persuasive.
This is because the limitation of a particular CXCR1 or a dual CXCR1 and CXCR2 inhibitory data (e.g., IC50), is not recited in the instant claims. It is suggested that Applicants amend the claims to recite the specific limitations that distinguish the claims from the disclosure of the cited prior art.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Reiterated Rejections (II): 
Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 36-40 and 42-44 under 35 U.S.C. 103 as being unpatentable over Dornelles (British J. Pharmacology, 2014, 171, 452-467, cited in the previous Office action) as evidenced by evidenced by Hipkin (J. Pharmacology and Experimental Therapeutics, 2004, 310(1), 291-300, cited in the previous Office action), and in view of: i) Sarbjinder (BJU International,  2004, Abstract, cited in the previous Office action); and ii)  WO2010031835A2 (published 03/25/2010, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 02/03/2022, of which said reasons are herein reiterated.
Independent claim 36 is directed to a method for preventing IC/PBS and/or OAB, in a subject undergoing anticancer therapy or radiation therapy to the pelvis, comprising administering an effective amount (emphasis added) of a CXCR1 or a dual CXCR1 and CXCR2 inhibitor compound of formula (I), (see Figure 1 above), or a pharmaceutically acceptable salt thereof.
Applicants’ claim does not specify a particular amount for a CXCR1 or a dual CXCR1 and CXCR2 inhibitor compound of formula (I), but it does read on an amount of a CXCR1 or a dual CXCR1 and CXCR2 inhibitor compound (e.g., compound of formula (I)). The specification (see page 15, lines 9-14), states: 
“As used herein, a "therapeutically effective amount" refers to an amount sufficient to achieve treatment or prevention of the disease. Determination of the effective amounts is well within the capability of those skilled in the art based upon the achievement of a desired effect. An effective amount will depend on factors including, but not limited to, the weight of a subject and/or the degree to which the disease or unwanted condition from which a subject suffers.” 

Accordingly, for the purpose of examination, an amount of a CXCR1 inhibitor or a dual CXCR1 and CXCR2 inhibitor compound (e.g., a compound of formula (I)), that is necessary to elicit the desired biological response, is included in the interpretation of “an effective amount”.
Similar to method claim 36, Dornelles teaches a pharmaceutical approach to preventing interstitial cystitis in rats, with SB225002 (i.e., not the claimed CXCR1 or a dual CXCR1 and CXCR2 inhibitor compound). The rats first received SB225002 (a CXCR2 inhibitor), followed by cyclophosphamide (CYP), in order to induce interstitial cystitis in the rats. Rats pretreated with SB225002 reported reduction in all symptoms common to all forms of interstitial cystitis.  Please see abstract, Table 1, Figures 1-9, description thereof and conclusions.
Dornelles teaches that CYP is an alkylating agent used for treating breast cancer, B-cell lymphoma and leukemia. Adverse effect associated with clinical use of CYP includes cystitis and hemorrhage. Cystitis is characterized by complex symptoms such as increased urinary frequency and increased pelvic pain. Please see page 453, 1st ¶ on left column.
Although Dornelles teaches a pharmaceutical approach that prevents the same patient population (see discussions above), Dornelles is not explicit in teaching:
1) SB225002 as an inhibitor of CXCR1 or a dual CXCR1 and CXCR2 inhibitor; 
2) a subject undergoing anticancer therapy or radiation therapy to the pelvis; nor
2) the administra6tion of a compound of formula (I).
 However, the claimed invention would have been obvious over Dornelles because it was known in the art that:
1) SB225002 inhibits CXCR1 and CXCR2 by inhibiting binding of IL-8 to CXCR1 and CXCR;  
2) hemorrhagic cystitis is a potentially life-threatening side-effect in patients treated with pelvic radiotherapy or CYP; and 
3) compounds of formula (I) would inhibit CXCR1 and CXCR2 by inhibiting binding of IL-8 to CXCR1 and CXCR.
For example:
1) Hipkin experimentally measures the binding properties of Dornelles’s SB225002 to IL-8 and dual inhibition of CXCR1 and CXCR2. Please see Figure 7 and page 298, 1st ¶ on the left column through 1st ¶ on the right column.
2) Sarbjinder is cited for teaching hemorrhagic cystitis as a potentially life-threatening side-effect in patients treated with pelvic radiotherapy or CYP. Please see abstract.
3) the corresponding teachings of WO2010031835A2 are described above, and hereby incorporated into the instant rejection.
At the time the instant invention was filed, a person skilled skill in the art would have found it obvious to modify Dornelles as evidenced by Hipkin with Sarbjinder and WO2010031835A2 in order to arrive at the invention of instant claim 36.
 The person skilled in the art would have had a reasonable expectation that the administration of a CXCR1 inhibitor or a dual CXCR1 and CXCR2 inhibitor (e.g., a compound of formula (I) of WO2010031835A2, see discussions above) to a subject undergoing pelvic radiotherapy or CYP, would prevent a potentially life-threatening side-effect (e.g., CYP-induced cystitis), in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The use of simple substitution of one known element for another in order to obtain predictable results as a requirement of a prima facie case of obviousness has been deemed as proper (please see MPEP § 2143). 
In the instant case, the one known element is a CXCR1 inhibitor or a dual CXCR1 and CXCR2 inhibitor and the predictable results is preventing a potentially life-threatening side-effect (e.g., CYP-induced cystitis). It is therefore reasonable to conclude that the strength of correlation between the CXCR1 inhibitor or the dual CXCR1 and CXCR2 inhibitor and preventing a potentially life-threatening side-effect (e.g., CYP-induced cystitis), gives rise to reasonable expectation of success.
Regarding claim 37, WO2010031835A2 teaches (S)-2-(4-((4-(trifluoromethyl)thiazol-2-yl)amino)phenyl)propanoic acid (compound 3, see discussions above).
Regarding claim 38, WO2010031835A2 discloses that pharmaceutical compositions comprising a compound of the invention and a suitable carrier thereof, are also within the scope of the invention (see page 10, lines 9-10).
Regarding claims 39-40 and 42, Dornelles discloses a TRPV1 antagonist, i.e., SB366791 (see abstract).
Regarding claim 43-44, each of Dornelles and Sarbjinder, discloses CYP (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Conclusions
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629